DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made that this application is a continuation of parent application 16130112 (USPN 11155324).
Information Disclosure Statement
While it is not necessary for the applicant to submit an information disclosure statement that lists the prior art cited by the examiner in the parent application for the continuing application claiming the benefit under 35 U.S.C. 120 to said parent application (other than an international application that designated the U.S.), the information will not be printed on the patent issuing from the continuing application unless cited by the Applicant on an IDS or by the Examiner for the present application. See MPEP 609.02. While the Examiner has reviewed the references of the parent application(s), the Examiner has not verified that all of the references listed in the parent application(s) appear on the present IDS.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-4, 6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly* cited Hellvik (US 20050251300 A1; hereafter “Hellvik”; *previously cited in parent application) in view of newly* cited Du et al (US 20190108692 A1; hereafter “Du”; *previously cited in parent application).

Regarding independent claim 1, 
 
 
Hellvik teaches a method of monitoring accelerations ([0005]-[0006] “slamming”; [0070] “slamming and/or wave direction”; [0009] “accelerations”; [0033] “accelerometer measurements”; [0035] “data for accelerations”) on a vessel (vessel shown in figs. 1-2; Title “Data acquisition system for a vessel”; Abstract “data acquisition system for use on board a vessel or installation in order to provide basis data concerning the individual hull's response to the individual wave in order to provide an early warning of the risk of waves”), comprising the acts of:
measuring acceleration on the vessel (figs. 1-2, vessel) using one or more sensors (figs. 1-2 & 5, Sensors S & accelerometers 3 & inclinometers 4, the Examiner emphasizing the accelerometers 3) ([0133]-[0137] sensor details; [0009] “accelerations”; [0033] “accelerometer measurements”; [0035] “data for accelerations”; [0071] “data may also be employed from an inclinometer or accelerometer”; [0072] “static and/or dynamic data associated with the vessel's roll, heave and accelerations”; [0079]-[0082] “acceleration”), the one or more sensors (figs. 1-2 & 5, sensors S & 3 & 4) communicatively coupled to a computing unit (figs. 1-2, processing and presentation unit 5);
generating real-time acceleration information representative of an acceleration on the vessel (figs. 1-2, vessel) based at least in part on the measured acceleration from the one or more sensors (figs. 1-2 & 5, sensors S & 3 & 4) ([0086] “real time”; [0122] “correcting for acceleration, inclination and the vessel's speed, the amplitudes of the individual waves can be calculated as a function of real time”; [0126] “parameters may, e.g., be given in real time”; [0149] “Online: as close to real time as electronics and data processing permit”);
generating acceleration prediction information representative of predicted wave slam using the computing unit (figs. 1-2, processing and presentation unit 5) ([0004] “predict a development and provide an early warning of the risk of the occurrence of waves”; [0005] “predict a development and provide early warning of the risk of conditions where large waves may result in powerful impacts”; [0071] “projected in time in order to predict waves”; [0073] “predicting "hull-influenced wave pattern" in time and/or the vessel's condition” and “height of the waves and the predicted development”; [0096] “projection for acceleration”), and 
using the acceleration prediction information, performing semi-automatic (not fully; expert computer system provides guidance to operators and further automatically places limits on the in/actions of the operator) control of trim, steering, or throttle controls of the vessel (figs. 1-2, vessel) in a fashion computed to reduce the effects of the predicted wave slam (([0012]-[0013], [0074], [0076], [0083], [0087], [0126], [0131] expert systems recommend and develop optimal operational parameters; [0019] background, need in art for decisions on optimal course, speed ballast and trim being based objective information based on measurements, [0020] “reduction in the amount of bottom slamming”; [0070] “detect a development in the wave pattern, which may/will lead to "green sea" and/or bottom slamming and/or wave direction”; [0126] “for providing optimal operation on board, both from the safety and economic points of view”; [0127] “operational decisions (speed, course, ballast condition and trim)”; [0032] “limit values for actions; change of course, speed, ballast and trim”; [0035] “Advice on optimal operational parameters may comprise speed, course, ballast and trim condition”; [0073] “d) providing limit values for wave heights at the sensor devices as a function of the vessel's capacitive load levels, i.e. those levels the structure has the capacity to tolerate (or by the possible introduction of obligatory, permitted load levels), e) on the basis of input data concerning limit values for wave height corresponding to green sea and bottom slamming providing limit values for wave height together with alarm functions in the event of the limit value being exceeded, f) on the basis of input data at a) to e) above, providing limit values for preventive actions, such as changing course, speed, ballast and trim, the limit values being adapted at all times to the vessel's condition, the height of the waves and the predicted development, g) storing the signals provided in steps a)-f) for subsequent processing and compilation of statistics”).
Hellvik is silent to fully automatic control as part of an automated control system.
However, it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). See MPEP 2144.04(III).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to automate Hellvik’s ship control, thereby providing the conventionally known control for unmanned ship and/or auto/co-piloting with the expected benefit of decreasing reliance on human control, and thus reducing costs, man-hours, and/or providing automated limits/overrides to prevent human-error.
Furthermore, Du teaches as part of an automated control system (autonomic vehicle control system), performing fully automatic controlling of steering and/or speed of the vessel ([0026] “Other vehicles may include airships and watercraft.”) based at least in part on information from the one or more sensors ([0034] “includes a plurality of on-board sensing systems and devices for monitoring vehicle operation to determine vehicle motion states “ and “The on-board sensing systems and devices include inertial sensors, such as rate gyros and accelerometers. The chassis system 26 estimates the vehicle motion states, such as longitudinal speed, yaw-rate and lateral speed, and estimates lateral offset and heading angle of the vehicle 10”; [0028] “autonomic vehicle control system 15 are implemented to execute one or a plurality of operations associated with autonomous vehicle functions, including, by way of non-limiting examples, an adaptive cruise control (ACC) operation, lane guidance and lane keeping operation, lane change operation, steering assist operation, object avoidance operation, parking assistance operation, vehicle braking operation, vehicle speed and acceleration operation, vehicle lateral motion operation, e.g., as part of the lane guidance, lane keeping and lane change operations, etc.”; [0032] “front steering system to augment or supplant operator input through a steering wheel”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to automate Hellvik’s ship control—as further supported by Du—for the same combination and motivation provided above. 

Regarding claim 3, which depends on claim 1,
 
 Hellvik teaches wherein generating acceleration prediction information representative of predicted wave slam using the computing unit (figs. 1-2, processing and presentation unit 5) comprises generating acceleration prediction information based on historical data previously collected specific to an individual operator or vessel (figs. 1-2, vessel) ([0012]-[0013], [0074]-[0075], [0083], [0126]-[0127], [0130]-[0131] expert systems recommend and develop optimal operational parameters including based on operational decisions, further noting in particular [0036], [0075] simulation modeling based on consequences of operational decisions, [0074] historical data, empirical basis; [0083] historical data; [0035] “advice may also be based on historical integrated data that may include data for accelerations, inclinations and position”).

Regarding claim 4 and claim 5, where claim 4 depends on claim 1 and where claim 5 depends on claim 4,
 
 Hellvik as modified (see analysis of independent claim) suggests wherein using the acceleration prediction information, performing automatic (as modified by Du to be fully automated) control of trim, steering, or throttle controls of the vessel (figs. 1-2, vessel) in a fashion computed to reduce the effects of the predicted wave slam is performed based on known (historical) information about one or more particular crew members, passengers, or vessels (figs. 1-2, vessel), (claim 5 limitation follows) wherein the known information about one or more particular crew members, passengers, or vessels (figs. 1-2, vessel) comprises information about a particular fashion in which an operator or vessel (figs. 1-2, vessel) acts when certain conditions are encountered ([0012]-[0013], [0074]-[0075], [0083], [0126]-[0127], [0130]-[0131] expert systems recommend and develop optimal operational parameters including based on operational decisions, further noting in particular [0036], [0075] simulation modeling based on consequences of operational decisions, [0074] “Historical data, including that from integrated systems, may be employed by means of expert systems for establishing an empirical basis for advising on optimal operational parameters. The system will thereby "remember" previous events also related to limited geographical areas. By letting the vessel undergo operational test programs (gradual changes in speed/course in different loading and trim conditions, in different weather and wave conditions and possibly in different geographical areas), an empirical base can be established at an early stage”; [0083] historical data; [0035] “advice may also be based on historical integrated data that may include data for accelerations, inclinations and position”; the Examiner emphasizes the empirical data and expert system analysis thereof for the vessel).

Regarding claim 6, which depends on claim 1,
 
 Hellvik teaches wherein the sensors (figs. 1-2 & 5, sensors S & 3 & 4) and the computing unit (figs. 1-2, processing and presentation unit 5) are located on the vessel (figs. 1-2, vessel).

Regarding claim 8, which depends on claim 1,
 
 Hellvik teaches further comprising, as part of an automated assistance system (expert system), performing automatic advice of trim, steering, and/or speed of the vessel (figs. 1 & 2, vessel)  based at least in part on information from the one or more sensors (figs. 1-2 & 5, sensors S & 3 & 4) ([0073] “providing limit values for preventive actions, such as changing course, speed, ballast and trim, the limit values being adapted at all times to the vessel's condition, the height of the waves and the predicted development”).
Hellvik is silent to fully automatic control as part of an automated control system.
However, it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). See MPEP 2144.04(III).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to automate Hellvik’s ship control, thereby providing the conventionally known control for unmanned ship and/or auto/co-piloting with the expected benefit of decreasing reliance on human control, and thus reducing costs, man-hours, and/or providing automated limits to prevent human-error.
Furthermore, Du teaches as part of an automated control system (autonomic vehicle control system), performing fully automatic controlling of steering and/or speed of the vessel ([0026] “Other vehicles may include airships and watercraft”) based at least in part on information from the one or more sensors ([0034] “includes a plurality of on-board sensing systems and devices for monitoring vehicle operation to determine vehicle motion states “ and “The on-board sensing systems and devices include inertial sensors, such as rate gyros and accelerometers. The chassis system 26 estimates the vehicle motion states, such as longitudinal speed, yaw-rate and lateral speed, and estimates lateral offset and heading angle of the vehicle 10”; [0028] “autonomic vehicle control system 15 are implemented to execute one or a plurality of operations associated with autonomous vehicle functions, including, by way of non-limiting examples, an adaptive cruise control (ACC) operation, lane guidance and lane keeping operation, lane change operation, steering assist operation, object avoidance operation, parking assistance operation, vehicle braking operation, vehicle speed and acceleration operation, vehicle lateral motion operation, e.g., as part of the lane guidance, lane keeping and lane change operations, etc.”; [0032] “front steering system to augment or supplant operator input through a steering wheel”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to automate Hellvik’s ship control—as further supported by Du—for the same combination and motivation provided above. 

Regarding claim 9, which depends on claim 1,
 
 Hellvik teaches comprising performing user control assisted by an expert system advice of trim, steering and/or speed of the vessel (figs. 1 & 2, vessel) based at least in part on information from the one or more sensors (figs. 1-2 & 5, sensors S & 3 & 4) (bold for emphasis: [0004] “predict a development and provide an early warning of the risk of the occurrence of waves”; [0005] “predict a development and provide early warning of the risk of conditions where large waves may result in powerful impacts”; [0071] “projected in time in order to predict waves”; [0073] “predicting "hull-influenced wave pattern" in time and/or the vessel's condition” and “height of the waves and the predicted development”; [0081] “displaying the output signals from the data processing unit”; [0099] “FIG. 12 illustrates an example of a display in the presentation unit”; [0123]-[0130] display details for operator; [0019] background, need in art for decisions on optimal course, speed ballast and trim being based objective information based on measurements; [0126] “for providing optimal operation on board, both from the safety and economic points of view”; [0127] “operational decisions (speed, course, ballast condition and trim)”; [0032] “limit values for actions; change of course, speed, ballast and trim”; [0035] “Advice on optimal operational parameters may comprise speed, course, ballast and trim condition”; [0073] “providing limit values for preventive actions, such as changing course, speed, ballast and trim, the limit values being adapted at all times to the vessel's condition, the height of the waves and the predicted development”).
Hellvik is silent to user assisted control by at least one of amplifying or dampening user actions.
However, it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). See MPEP 2144.04(III).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to automate assisting Hellvik’s ship control, thereby providing the conventionally known control for automated co-piloting with the expected benefit of decreasing complete reliance on human control, and thus providing automated assistance to stay within automated limits to prevent human-error.
Furthermore, Du teaches as part of an automated control system (autonomic vehicle control system), performing user assisted control of steering and/or speed of the vessel ([0026] “Other vehicles may include airships and watercraft”) based at least in part on information from the one or more sensors by at least one of amplifying or dampening user actions ([0034] “includes a plurality of on-board sensing systems and devices for monitoring vehicle operation to determine vehicle motion states” and “The on-board sensing systems and devices include inertial sensors, such as rate gyros and accelerometers. The chassis system 26 estimates the vehicle motion states, such as longitudinal speed, yaw-rate and lateral speed, and estimates lateral offset and heading angle of the vehicle 10”; [0028] “autonomic vehicle control system 15 are implemented to execute one or a plurality of operations associated with autonomous vehicle functions, including, by way of non-limiting examples, an adaptive cruise control (ACC) operation, lane guidance and lane keeping operation, lane change operation, steering assist operation, object avoidance operation, parking assistance operation, vehicle braking operation, vehicle speed and acceleration operation, vehicle lateral motion operation, e.g., as part of the lane guidance, lane keeping and lane change operations, etc.”; [0032] “front steering system to augment or supplant operator input through a steering wheel”; [0038] “human/machine interaction”, and “Operator interface devices can include devices that are capable of transmitting a message urging operator action, and can include an electronic visual display module, e.g., a liquid crystal display (LCD) device, a heads-up display (HUD), an audio feedback device, a wearable device and a haptic seat. The operator interface devices that are capable of urging operator action are preferably controlled by or through the HMI system 16. The HUD may project information that is reflected onto an interior side of a windshield of the vehicle, in the field of view of the operator, including transmitting a confidence level associated with operating one of the autonomic vehicle control systems. The HUD may also provide augmented reality information, such as lane location, vehicle path and trajectory, directional and/or navigational information, and the like”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to automate Hellvik’s ship control—as further supported by Du—for the same combination and motivation provided above. 

Regarding claim 10, which depends on claim 9,
 
 Hellvik teaches further comprising providing feedback to the operator to indicate that user assisted control was performed and providing suggested actions to the operator that can be taken in the future by the operator ([0086] “Alarm status: since the presentation unit is arranged to display the data in a), b) and c) in real time, an alarm will be triggered when limit levels for action alarm and for capacitive levels are exceeded. Alarms may be activated audibly or visually. The system may require alarms to be acknowledged. In an even more preferred embodiment the presentation unit is also arranged to recommend preventive actions”; [0127] “The consequence of operational decisions (speed, course, ballast condition and trim) related both to fuel consumption in main machinery and to parameters related to "green sea", bottom slamming, accelerations and inclinations is displayed below in a fourth area, STATUS. This displays graphically (may also be displayed numerically) the states related to "green sea", bottom slamming, inclination and acceleration. Green--OK, yellow--action alarm and red area for alarm”; [0130] “"OPERATOR GUIDANCE" or advice to the operator will offer advice on optimal operational decisions; speed, course, ballast condition and trim related to the risk of "green sea" on deck, bottom slamming, accelerations, inclinations and not least to fuel consumption for main machinery, which is of great economic importance. Advice to the operator is based on the use of expert systems and the empirical material concerning all parameters that will be available here for processing in the desired format”; [0074] Historical data, including that from integrated systems, may be employed by means of expert systems for establishing an empirical basis for advising on optimal operational parameters. The system will thereby "remember" previous events also related to limited geographical areas. By letting the vessel undergo operational test programs (gradual changes in speed/course in different loading and trim conditions, in different weather and wave conditions and possibly in different geographical areas), an empirical base can be established at an early stage.”; [0075] “By employing the said empirical base it will also be possible to establish a simulation model for displaying consequences of operational decisions”; the Examiner emphasizes that the system provides user assistance including limits and alarms, empirically learns, and continues to provide empirically based operational guidance to the user).
The Examiner additionally notes that Du (see analysis of preceding claim) likewise suggests user feedback.

Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Hellvik in view of newly cited Du and in further view of newly* cited Hanson et al (US 20150370252 A1; hereafter “Hanson”; *previously cited in parent application).

Regarding claim 2, which depends on claim 1,
 
 Hellvik teaches further comprising providing route (at once envisaged; additional obviousness analysis follows) guidance to instruct or direct an operator to take a particular heading through waves to reduce likelihood of wave slamming ([0012] “[0012] By means of expert systems and historical basis data and data from integrated systems, including fuel consumption and GPS, it will be possible to calculate and recommend optimal operational parameters; course, speed, also within specific geographical areas with special weather and wave conditions”; [0020], [0070], [0126], [0127], [0032], [0035], [0073]; Examiner notes that use of GPS suggests knowing position and that in combination with heading and speed recommendations through a specific geography, weather, and wave conditions for safety and economic reasons enables an ordinary artisan to at once envisage that together a route is being provided by the expert system).
Hellvik does not explicitly state further comprising providing route guidance to instruct or direct an operator to take a specific path through waves to reduce likelihood of wave slamming.
Hanson teaches a fleet management system providing route guidance to instruct or direct an operator of vessel to take a specific path (Title “SYSTEMS AND METHODS FOR MULTI-MODE UNMANNED VEHICLE MISSION PLANNING AND CONTROL”; Abstract “The unmanned vehicles' transit routes may be fully autonomous, semi-autonomous, or under direct operator control using off board control systems”; [0009] “systems and methods to plan, program, execute, and monitor missions with autonomous maritime vehicles in multi-mode operation including, but not limited to, transit routes, navigation, sea state handling, perception and obstacle avoidance, sensor control and communication, and contingency operation based on sensor inputs and data processing”; [0074] “collected sensor data” and “Global Position System (GPS), electronic compass, accelerometers, roll, pitch, yaw orientation, depth, pressure, temperature, voltage, drive train revolutions per minute (RPM), vibration at multiple locations, vehicle humidity, fuel level, and charge level” and “radar, sonar” and “also external environmental data” and “electronic communication network over which the sensors may send data”; [0110] “generate directives to other on-board control system components to change speed and direction based on detected wave activity. The navigation control system 1500 may analyze the wave activity and autonomously adjust the transit route to achieve best speed, energy efficiency, and/or vehicle safety (e.g., least likely to overturn)” and “weather and/or sea state conditions in order to equip the navigation control system to select the best mode of vectoring”; [0002] “vehicles” and “marine, and submarine environment”; [0121] “report events experienced”; [0126] “vehicle 100 may monitor its ISR (or similar) sensors, as well as sensor input received from external sources (e.g., other unmanned vehicles in the fleet, Mission Control inputs) on a real time basis”; [0116]-[0117] “transmit and receive data among each other”; [0115] “The major functional modules of the off board mission control system 1700 may include a Fleet Management Module 1710”; [0118] “The Fleet Management System 1710 may provide a software program with data retrieval and reporting algorithms, a GUI, and input means for people to interact with the system and retrieve information about the fleet”, [0119] “displayed on human readable devices such as flat screen monitors, tablet devices, and hand held computer and smart phone devices”),.
Therefore, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that Hellvik reasonably teaches the claimed routing, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hanson’s fleet management system with Hellvik’s method and associated structure thereby providing clear and actionable data combined from the vehicles across the entire fleet and thus enabling fleet managers to quickly locate their vehicles, monitor conditions, reduce fuel costs, help prevent accidents, and save money and time across the entire fleet and over large areas of operation with a significantly reduced number of people. More specifically and additionally, the combination of Hanson’s fleet management system enables communication of sensor data from vehicles across the entire fleet useful for sensor fusion data which provides a more accurate and complete environment mapping which is particularly helpful for planning transit routes and/or controlling vehicles in the fleet to pro-actively react to the environment data—such as detected wave activity—and thereby increasing safety and/or reducing costs by the fleet management of the routing of the vessels.

Regarding claim 11, which depends on claim 1,
 
 Hellvik teaches obtaining information about conditions experienced by the vessel (figs. 1-2, vessel) ([0133]-[0137] sensor details; [0009] “accelerations”; [0033] “accelerometer measurements”; [0035] “data for accelerations”; [0071] “data may also be employed from an inclinometer or accelerometer”; [0072] “static and/or dynamic data associated with the vessel's roll, heave and accelerations”; [0079]-[0082] “acceleration”); and 
wherein generating acceleration prediction information representative of a predicted acceleration using the computing unit (figs. 1-2, processing and presentation unit 5) is based at least in part on the information about conditions experienced by the vessel (figs. 1-2, vessel) ([0004] “predict a development and provide an early warning of the risk of the occurrence of waves”; [0005] “predict a development and provide early warning of the risk of conditions where large waves may result in powerful impacts”; [0071] “projected in time in order to predict waves”; [0073] “predicting "hull-influenced wave pattern" in time and/or the vessel's condition” and “height of the waves and the predicted development”; [0096] “projection for acceleration”).
Hellvik does not teach: obtaining information about conditions experienced by a different vessel proximate the vessel; and wherein generating acceleration prediction information representative of a predicted acceleration using the computing unit is based at least in part on the information about conditions experienced by a different vessel proximate the vessel.
Hanson teaches obtaining information about conditions experienced by a different vessel (second vehicle) proximate (inclusive thereof) a vessel (first vehicle) (Title “SYSTEMS AND METHODS FOR MULTI-MODE UNMANNED VEHICLE MISSION PLANNING AND CONTROL”; [0074] “collected sensor data” and “Global Position System (GPS), electronic compass, accelerometers, roll, pitch, yaw orientation, depth, pressure, temperature, voltage, drive train revolutions per minute (RPM), vibration at multiple locations, vehicle humidity, fuel level, and charge level” and “radar, sonar” and “also external environmental data” and “electronic communication network over which the sensors may send data”; [0110] “the unmanned vehicle of weather and/or sea state conditions” and “detected wave activity”; [0002] “vehicles” and “marine, and submarine environment”; [0121] “report events experienced”; [0126] “vehicle 100 may monitor its ISR (or similar) sensors, as well as sensor input received from external sources (e.g., other unmanned vehicles in the fleet, Mission Control inputs) on a real time basis”; [0116]-[0117] “transmit and receive data among each other”); and wherein generating prediction information representative of a predicted acceleration using a computing unit (fleet management system) is based at least in part on the information about conditions experienced by a different vessel (second vehicle) proximate the vessel (first vehicle) ([0115] “The major functional modules of the off board mission control system 1700 may include a Fleet Management Module 1710”; [0118] “The Fleet Management System 1710 may provide a software program with data retrieval and reporting algorithms, a GUI, and input means for people to interact with the system and retrieve information about the fleet”, [0119] “displayed on human readable devices such as flat screen monitors, tablet devices, and hand held computer and smart phone devices”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hanson’s fleet management system with Hellvik’s method thereby providing clear and actionable data combined from the vehicles across the entire fleet and thus enabling fleet managers to quickly locate their vehicles, monitor conditions, reduce fuel costs, help prevent accidents, and save money and time across the entire fleet and over large areas of operation with a significantly reduced number of people. More specifically and additionally, the combination of Hanson’s fleet management system enables communication of sensor data from vehicles across the entire fleet useful for sensor fusion data which provides a more accurate and complete environment mapping which is particularly helpful for planning transit routes and/or controlling vehicles in the fleet to pro-actively react to the environment data—such as detected wave activity—of other vehicles when in proximity to each other. The Examiner additionally notes with regards to the range of “proximate” that the closer a vessel is to another vessel the more the environmental data will be similar and therefore useful to each other for comparing, validating, and/or fusing for increasing predictions including of sea state such as wave activity, and further that it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Hanson’s fleet management with Hellvik’s vessel inclusively of vessels in proximity to each other.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Hellvik in view of newly cited Du and in further view of newly* cited Ballou et al (US 20120253566 A1; hereafter “Ballou”; *previously cited in parent application)
Regarding claim 7, which depends on claim 1,
 
 Hellvik teaches wherein the sensors (figs. 1-2 & 5, sensors S & 3 & 4) are carried on the vessel (figs. 1-2, vessel), and Hellvik teaches the computing unit (figs. 1-2, processing and presentation unit 5).
Hellvik does not teach wherein the computing unit is located remote to the vessel.
Ballou teaches wherein a computing unit (computer) is located remote to a vessel (ship) carrying one or more sensors (fig. 2, motion sensors 104) (Title “METHODS AND SYSTEMS FOR PREDICTING SHIP MOTION”; [0016] “measuring wave motion (i.e., height, period, direction, and speed) are described for the purpose of predicting the motions of one or more ships”; [0019] “predictions associated with oncoming waves 40 and other environmental factors”; [0021] “Motion sensors 104 include one or more of inclinometers, rate gyroscopes, accelerometers, inertial reference units, and other motion sensing devices”; [0026] “The motion prediction computer may be located on a ship 30 as implied in the above sentences; however, embodiments are contemplated where this function can be performed elsewhere. Such a processing function is sometimes referred to herein as a central computer. Embodiments are contemplated where such processing may be preformed at shore-based or other remote command center 70.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place Hellvik’s computing unit remotely to Hellvik’s ship—as supported by Ballou—thereby allowing for larger computers not constrained by the ship conditions, easier accessibility for maintenance, more spacious accommodation of the computer and the operators thereof, safer and more comfortable conditions for operators, and/or a more hospitable environment for a computer which is reliably safer therefor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner. Applicant is also encouraged to review the pertinent prior art previously cited in the parent application.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2856